Exhibit 10.10




RING ENERGY, INC.




AUDIT COMMITTEE CHARTER

(As Adopted January 23, 2013)




A.

Purpose.  The purpose of the Audit Committee (the “Committee”) of the Board of
Directors (the “Board”) of Ring Energy, Inc., a Nevada corporation, (the
“Company”) is to assist the Board in its oversight of (i) the integrity of the
Company’s financial statements, (ii) the Company’s compliance with legal and
regulatory requirements, (iii) the qualifications and independence of the
Company’s independent registered public accounting firm (the “Independent
Accounting Firm”), and (iv) performance of the Company’s internal auditing
department (“Internal Audit”) and the Independent Accounting Firm.




B.

Membership.  The Committee’s membership is determined by the Board and consists
of at least two directors. The members of the Committee shall meet the
independence and experience requirements of the listing standards of the NYSE
MKT LLC (or such other exchange on which the securities of the Company are
listed) and the requirements for audit committee service set forth in the
Securities Exchange Act of 1934, as amended (the “Act”), and the rules and
regulations of the Securities and Exchange Commission (“SEC”).  Unless otherwise
waived by the Board, at least one member of the Committee shall be an “audit
committee financial expert” as determined by the Board in compliance with
criteria established by the SEC.  Committee members shall not serve on the audit
committees of more than two other public companies unless the Board determines
that such service does not impair the member’s ability to serve effectively on
the Committee.  Notwithstanding the forgoing, until the securities of the
Company are listed on a national exchange, the Board may waive any of the
foregoing requirements.




C.

Roles and Responsibilities.  The Committee’s responsibility is one of oversight.
 The management of the Company is responsible for the preparation of complete
and accurate annual and quarterly consolidated financial statements (“financial
statements”) in accordance with generally accepted accounting principles in the
United States and for maintaining appropriate accounting and financial reporting
principles and policies and internal controls designed to assure compliance with
accounting standards and laws and regulations.  The Independent Accounting Firm
is responsible for planning and conducting in accordance with the standards of
the Public Company Accounting Oversight Board (the “PCAOB”) an audit of the
Company’s annual consolidated financial statements and a review of the Company’s
quarterly financial statements.  The Committee shall have the authority to take
any and all acts that it deems necessary to carry out its oversight function,
including but not limited to:




1.

Financial Reporting and Disclosure




a.

Review and discuss the annual audited financial statements and quarterly
financial statements with management and the Independent Accounting Firm,
including the disclosures under the caption “Management Discussion and Analysis
of Financial Condition and Results of Operations.”  The Committee shall make a
recommendation to the Board as to whether the audited financial statements
should be included in the Company’s Annual Report on Form 10-K.




b.

Review the Company’s financial reporting processes, disclosure and internal
controls and procedures, and the process for the CEO and CFO quarterly
certifications required by the SEC with respect to financial statements and the
Company’s disclosure and internal controls and procedures.  Such review shall
include a consideration of major issues regarding accounting principles and
financial statement presentations, including any significant changes in the
Company’s selection or application of accounting principles, and any reports by
the CEO and CFO regarding major issues as to the adequacy of the Company’s
disclosure and internal controls and procedures and any special audit steps
adopted in light of identified deficiencies.





--------------------------------------------------------------------------------




c.

Review and discuss with management (including the senior internal audit
executive) and the Independent Accounting Firm the Company’s internal controls
report and, when required, the Independent Accounting Firm’s attestation of the
report prior to filing of the Company’s Form 10-K.




d.

Obtain and periodically review a report from the Independent Accounting Firm,
describing (i) all critical accounting policies and practices to be used in the
financial statements; (ii) all alternative treatments of financial information
within generally accepted accounting principles that have been discussed with
management, ramifications of the use of such alternative disclosures and
treatments, and the treatment preferred by the Independent Accounting Firm; and
(iii) other material written communications between the Independent Accounting
Firm and management, such as any management letter or schedule of unadjusted
differences. Review any reports on such topics or similar topics prepared by
management, including any significant financial reporting issues and judgments
made in connection with the preparation of the financial statements. Discuss
with the Independent Accounting Firm any material issues raised in such reports.




e.

Discuss earnings press releases, as well as financial information and earnings
guidance provided to analysts and rating agencies, provided that such
discussions may be done generally (i.e., by discussing the types of information
to be disclosed and the type of presentation to be made).  The management will
review with the chair of the Committee (the “Chair”) earnings press releases
prior to issuance.




f.

Discuss with management and the Independent Accounting Firm the effect of
regulatory and accounting initiatives, as well as off-balance sheet structures,
if any, on the Company’s financial statements.




2.

Internal Audit




a.

Review the charter, annual plan and scope of work of Internal Audit, including
its responsibilities and staffing.




b.

Review, as appropriate, the results of internal audits and discuss related
significant internal control matters with the Company’s internal auditor and
Company management.




c.

Discuss the adequacy of the Company’s internal controls with Internal Audit.




d.

Review the appointment and periodically evaluate the performance of the senior
internal auditing executive, who shall have direct access to the Committee.




3.

Independent Accounting Firm




a.

Responsible for the appointment, retention, termination, compensation and
oversight of the Independent Accounting Firm.  The Committee shall also be
responsible for the resolution of disagreements between management and the
Independent Accounting Firm.  The Independent Accounting Firm shall report
directly to the Committee.




b.

Review the scope of the annual audit and services to be provided by the
Independent Accounting Firm during the year.  Pre-approve all auditing services,
internal control-related services and permitted non-audit services to be
provided to the Company by the Independent Accounting Firm, subject to any
exceptions provided by the Act.  The Chair may pre-approve any such services
according to the procedures approved by the Committee, provided that any
approval by the Chair must be presented to the Committee at its next meeting.





2




--------------------------------------------------------------------------------




c.

Obtain and review, at least annually, a report from the Independent Accounting
Firm describing: (i) the Independent Accounting Firm’s internal quality-control
procedures; (ii) any material issues raised by the most recent internal
quality-control review, or peer review, of the Independent Accounting Firm, or
by any inquiry or investigation by governmental or professional authorities,
within the preceding five years, respecting one or more independent audits
carried out by the Independent Accounting Firm, and any steps taken to deal with
any such issues; and (iii) all relationships between the Independent Accounting
Firm and the Company, and the written independence disclosures required by
applicable requirements of the PCAOB.  Discuss with the Independent Accounting
Firm any issues or relationships disclosed in such report that, in the judgment
of the Committee, may have an impact on the competence or independence of the
Independent Accounting Firm.




d.

Discuss with the Independent Accounting Firm the matters required to be
discussed pursuant to the Statement on Auditing Standards No. 114 (formerly
Statement on Auditing Standards No. 61), Communication with Audit Committees, as
currently in effect, including any audit problems or difficulties encountered in
performing the audit and management’s response, and disagreements with
management.




e.

Obtain assurance from the Independent Accounting Firm that the audit was
conducted in a manner consistent with Section 10A(b) of the Act.




f.

Review and periodically evaluate the performance of the lead audit partner of
the Independent Accounting Firm and assure the regular rotation of the lead
audit partner and the audit partner responsible for reviewing the audit as
required by law.




g.

Establish policies for the Company’s hiring of employees or former employees of
the Independent Accounting Firm who participated in any capacity in the audit of
the Company.




4.

Risk Management and Compliance




a.

Discuss policies and procedures with respect to risk assessment and risk
management, the Company’s major risk exposures and the steps management has
taken to monitor and mitigate such exposures.




b.

Review the effectiveness of the system for monitoring compliance with laws,
regulations and the Company’s business conduct policies and the results of
management’s investigation and follow-up on any fraudulent acts or accounting
irregularities.




c.

Periodically obtain reports from management on compliance, and at least
annually, on the implementation and effectiveness of the Company’s compliance
and ethics program.




d.

Review with the Company’s legal counsel legal matters that may have a material
impact on the consolidated financial statements and any material reports or
inquiries received from regulators or governmental agencies regarding
compliance.




e.

Establish procedures for (i) the receipt, retention, and treatment of complaints
received by the Company regarding accounting, internal accounting controls, or
auditing matters; and (ii) the confidential, anonymous submission by Company
employees of concerns regarding questionable accounting or auditing matters.
 Review periodically with management and Internal Audit these procedures and any
significant complaints received.





3




--------------------------------------------------------------------------------




5.

Meetings, Reports, Charter Review, Performance Evaluation and Outside Advisors




a.

The Committee shall meet with such frequency and at such intervals as it shall
determine is necessary to carry out its duties and responsibilities, but in any
case, not less than four times a year.  Meetings shall be called by the Chair or
by a majority of the members of the Committee.  Notice of each meeting shall be
furnished to each member by the Chair (which task may be delegated by the Chair
to the secretary of the Committee, if any) not less than one business day prior
to the scheduled meeting, provided that attendance at the meeting shall
constitute waiver of notice unless otherwise designated by the member.  Notice
may be given in the same manner as provided for meetings of the Board.  The
Committee shall meet separately, periodically, with management, with internal
auditors and with the Independent Accounting Firm.  Unless otherwise provided in
the Company’s Bylaws, a majority of the members shall constitute a quorum and a
majority of the members present shall decide any matter brought before the
Committee.  The Chair may appoint a secretary to record and maintain minutes of
any meeting of the Committee.




b.

Report regularly to the Board.




c.

Prepare the report of the Committee required to be included in the Company’s
annual proxy statement.




d.

Review the adequacy of this Charter at least annually and recommend any proposed
changes to the Board for approval.




e.

Conduct an annual performance evaluation of the Committee.




f.

The Committee shall have the authority to retain such outside legal, accounting
or other advisors, as the Committee may deem appropriate in its sole discretion.
 The Committee shall have sole authority to approve related fees and retention
terms.




6.

Whistle Blower Protection Procedures




a.

The Committee shall adopt an appropriate “Whistle Blower Protection Process”
applicable to all employees of the Company and its subsidiaries and affiliated
companies and shall develop procedures to review and process complaints that are
forwarded to the Committee.




b.

The policy adopted by the Committee shall confirm that the Company will not
tolerate harassment, retaliation or any type of discrimination against any
employee (“whistleblower”) who (i) makes a good faith complaint about suspected
Company or employee violation of law or company policies, including, without
limitation, a conflict of interest, a breach of applicable law, regulation or
rules or what appears to be unethical, fraudulent or other illegal behavior on
the part of a colleague; (ii) makes a good faith complaint regarding accounting,
internal accounting controls or audit matters that may lead to incorrect, or
misrepresentation in, financial accounting; (iii) provides information (or
causes information to be provided) or assists in any investigation regarding
violations of law; or (iv) files, testifies or participates in a proceeding
related to alleged violations of law.




c.

The Committee shall adopt suitable safeguards for whistleblowers and reasonable
reporting processes by whistleblowers.








4


